Citation Nr: 0944368	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  08-16 864	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
posttraumatic stress disorder (PTSD) from November 6, 2000, 
through September 4, 2008.

2.  Entitlement to an evaluation in excess of 30 percent for 
PTSD from September 5, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Kessel,  Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Appeals Management Center 
(AMC) in Huntington, West Virginia, whereby the Veteran was 
granted service connection for PTSD and a rating of 10 
percent was assigned effective November 6, 2000.  The Veteran 
appealed for a higher initial rating.

By an April 2009 rating decision, the Regional Office (RO) in 
Louisville increased the rating for PTSD to 30 percent 
effective September 5, 2008.  Because less than the maximum 
available benefit for a schedular rating was awarded and 
because the increase was not granted effective from the 
initial date that service connection was awarded, the issue 
is properly before the Board.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  
Consequently, the Board will address whether a rating in 
excess of 10 percent is warranted from November 6, 2000, 
through September 4, 2008, and whether a rating in excess of 
30 percent is warranted since September 5, 2008.


FINDINGS OF FACT

1.  From November 6, 2000, to March 31, 2008, the Veteran's 
service-connected PTSD was manifested by symptoms that 
included depression, anxiety, blunted affect, anger, 
helplessness, intrusive thoughts, hypervigilance, nightmares, 
flashbacks, sleep disturbance, magical thought content, 
isolation, and mild memory loss, which resulted in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.

2.  From April 1, 2008, the Veteran's service-connected PTSD 
has been manifested by suicidal ideation, depression, 
anxiety, constricted affect, depressed mood, anger, 
helplessness, intrusive thoughts, hypervigilance, nightmares, 
flashbacks, sleep disturbance, poor concentration, isolation, 
and mild memory loss that has resulted in occupational and 
social impairment with deficiencies in most areas; total 
occupational and social impairment has not been shown.


CONCLUSIONS OF LAW

1.  Effective November 6, 2000, through March 31, 2008, the 
criteria for a 30 percent rating for service-connected PTSD 
were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.21, 4.130, Diagnostic 
Code 9411 (2009).

2.  Effective April 1, 2008, the criteria for a 70 percent 
rating for service-connected PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.21, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000, during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2009).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claim for higher initial ratings for PTSD 
has been accomplished.  Through an August 2008 notice letter, 
the Veteran was notified that the evidence must show that his 
service-connected disability has gotten worse.  The letter 
informed the Veteran of the general criteria for assigning 
disability ratings and effective dates.  The Board also finds 
that the August 2008 notice letter satisfies the statutory 
and regulatory requirement that VA notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
that letter, the Veteran was notified that VA was responsible 
for obtaining relevant records from any Federal agency and 
that VA would make reasonable efforts to obtain relevant 
records not held by a Federal agency, such as from a state, 
private treatment provider, or an employer.  Although the 
notice letter was not provided until after the claim was 
initially adjudicated, the claim was properly re-adjudicated 
in April 2009, which followed the notice letter.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  

In any event, once a veteran disagrees with an initial 
determination, other provisions apply to the remainder of the 
adjudication process, particularly those pertaining to the 
issuance of rating decisions and statements of the case.  See 
38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. 
§§ 3.103(b)(1), 19.29 (2009); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 
21 Vet. App. 112, 119 (2007).  Consequently, a remand for 
further VCAA notification is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment records 
have been obtained and associated with the claim file, as 
have treatment records from the VA Medical Centers (VAMCs) in 
Louisville, Kentucky, Cincinnati, Ohio, and Oklahoma City, 
Oklahoma.  Additionally, in September 2006 and September 
2008, the Veteran was provided VA examinations in connection 
with his claim, the reports of which are of record.  The 
examination reports contain sufficient evidence by which to 
evaluate the Veteran's PTSD in the context of the rating 
criteria.  Furthermore, the Veteran was afforded a hearing 
before the Board in June 2009, the transcript of which is 
also of record.  Significantly, the Veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claim that need to be obtained.  Thus, VA 
has properly assisted the Veteran in obtaining any relevant 
evidence.

II. Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2009).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, consideration 
of the medical evidence since the effective date of the award 
of service connection and consideration of the 
appropriateness of a staged rating are required.  See 
Fenderson, 12 Vet. App. at 126.  A staged rating was created 
when the RO increased the rating for PTSD to 30 percent 
effective September 5, 2008.

PTSD is evaluated under Diagnostic Code 9411.  Under that 
diagnostic code, a 10 percent rating is assigned for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication.

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Lastly, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130 (Diagnostic Code 9411) (2009).

A review of the evidence of record reveals that, 
historically, the Veteran received treatment for PTSD prior 
to his award of service connection in the 1980s at the 
Oklahoma City VAMC.  Although complaints of PTSD symptoms are 
noted in treatment records from the Louisville VAMC, the 
Veteran did not receive regular treatment from that facility 
until 2008.  In September 2006, the Veteran underwent VA 
psychiatric examination.  He reported symptoms of depression, 
sleep disturbance, nightmares, helplessness, and intrusive 
thoughts.  Examination reflected some experience of 
hallucinations, but they were not persistent.  The Veteran 
had a blunted affect and magical thought content with mildly 
impaired immediate memory.  The examiner diagnosed the 
Veteran with mild PTSD and assigned a GAF (Global Assessment 
of Functioning) score of 68.  The examiner stated that the 
Veteran's PTSD was not severe enough to require medication.  
A June 2007 VA treatment record includes a PTSD screen.  It 
was stated that the Veteran's occasionally mild symptoms were 
fine and not worse.

During this time period, the Veteran's PTSD appeared to be 
characterized as mild in nature without the need for 
medication consistent with the criteria for a 10 percent 
rating.  However, some of the symptomatology was consistent 
with the degree of disability set forth in the criteria for a 
30 percent rating.  The Veteran's depression, sleep 
disturbances, and mild memory impairment are contemplated by 
that degree of disability.  The GAF score of 68 that was 
assigned at the September 2006 examination is consistent with 
mild symptoms such as depressed mood and mild insomnia 
according to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  Additionally, in a March 2002 statement, 
the Veteran's wife indicated that she witnessed symptoms of 
depression, nightmares, isolation, memory loss, anger, and 
hypervigilance.  Moreover, a 30 percent rating allows for 
satisfactory functioning, routine behavior, self-care, and 
normal conversation.

The Board notes that it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21 
(2009).  Thus, when the Board resolves reasonable doubt in 
the Veteran's favor, it finds that the Veteran's PTSD was 
manifested by symptoms resulting in occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  See 38 U.S.C.A. § 5017(b); 38 C.F.R. §§ 3.102, 4.3, 
4.130 (Diagnostic Code 9411).  The evidence indicates that 
the Veteran experienced this level of symptomatology since 
the award of service connection.  Therefore, a rating of 30 
percent is warranted from November 6, 2000.  An evaluation in 
excess of 30 percent is not warranted during this rating 
stage as even more disabling symptoms were not evident in the 
record that would approximate a 50-, 70-, or 100-percent 
rating.  Although there was some evidence of hallucinations, 
the VA examiner found that the symptom was not persistent in 
nature.  Thus, a higher rating is not warranted.

As noted previously, a June 2007 VA treatment record noted 
that the Veteran's PTSD had not worsened.  However, an August 
2008 treatment record reflects that his PTSD symptoms had 
increased in severity.  It was noted that the Veteran was 
involved in a motor vehicle accident in April 2008 that 
triggered the increase in symptoms.  The Veteran reported 
symptoms of depression, flashbacks, nightmares, intrusive 
thoughts, and poor concentration.  When he was seen in August 
2008, the Veteran did not have suicidal thoughts, but it was 
noted that he had intermittent suicidal ideation since the 
accident.  Additionally, the Veteran had a depressed mood and 
affect.  The GAF score assigned at that time was 57, which 
represents moderate symptoms according to DSM-IV, such as 
flat affect, circumstantial speech, and occasional panic 
attacks.  Although visual hallucinations were noted at that 
time, a September 2008 treatment record reflects that there 
were no hallucinations.

The Veteran underwent further VA psychiatric examination in 
September 2008 to address the degree of disability of his 
PTSD.  Although the examiner stated that the examination 
covered the time period since the date of the previous 
examination (September 25, 2006), the examiner noted that the 
Veteran's reported increase in symptoms occurred after the 
motor vehicle accident from April or May 2008.  
Significantly, the examiner noted that the Veteran was 
experiencing suicidal ideation, including on the morning of 
the examination.  Other symptoms manifested by PTSD included 
depression, anxiety, dysphoric mood, constricted affect, 
mildly impaired remote memory, hypervigilance, sleep 
impairment, intrusive thoughts, and poor concentration.  A 
diagnosis of PTSD was provided with a secondary depressive 
disorder.  The examiner assigned a GAF score of 45.

In characterizing the occupational and social impairment of 
the Veteran' PTSD, the examiner gave the opinion that the 
symptoms result in reduced reliability and productivity.  
This level of functional impairment is considered to be 50 
percent disabling according to the rating criteria.  
Nevertheless, the examination report contains evidence that 
the Veteran experiences suicidal ideation.  This is supported 
by subsequent VA treatment records, as well as the Veteran's 
seemingly credible submitted statements and hearing 
testimony.  Severe symptoms such as suicidal ideation are 
reflective of a 70 percent disability level.  Additionally, 
according to DSM-IV, a GAF score of 45 is consistent with 
serious symptoms, including suicidal ideation and severe 
obsessional rituals, which are part of the 70 percent rating 
criteria.  Despite the VA examiner's characterization of the 
functional impairment of the Veteran's PTSD, the Board finds 
that it is at least as likely as not that the Veteran's PTSD 
has resulted in impairment equating to occupational and 
social impairment with deficiencies in most areas.  That is, 
when reasonable doubt is resolved in his favor, the criteria 
for a 70 percent rating have been met.  See 38 U.S.C.A. 
§ 5017(b); 38 C.F.R. §§ 3.102, 4.3, 4.130 (Diagnostic 
Code 9411).  This is so since April 1, 2008-the first day of 
the approximate month that the Veteran was involved in the 
motor vehicle accident.  According to both the Veteran's 
reports and the medical evidence, April 2008 was the 
approximate onset of the worsening symptoms that were 
triggered by the accident.

The Veteran contends that a total (100 percent) rating has 
been warranted for his PTSD.  However, symptoms set forth in 
the criteria for a total rating have not been evident.  
Although his occupational and social functioning has been 
impaired, the evidence shows that the Veteran nevertheless 
has been regularly employed as a full-time truck driver and 
he has been married for over 30 years.  This evidence tends 
to show that the Veteran retains some functioning given his 
employment status and marital relationship.  Moreover, the 
September 2008 examination documented that the Veteran:  was 
clean, neatly groomed, and appropriately dressed; had 
unremarkable speech; was oriented in all spheres; had an 
unremarkable thought process; was not delusional; did not 
exhibit inappropriate behavior; had no panic attacks; had no 
homicidal thoughts; had good impulse control; was able to 
maintain minimal personal hygiene; had no problems with 
activities of daily living; and was not incompetent for 
handling VA funds.  In view of the lack of symptomatology 
consistent with a total disability rating, an evaluation in 
excess of 70 percent is not warranted from April 1, 2008.

The above determinations are based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's PTSD has 
reflected so exceptional or unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2009).  
The symptoms of his disability have been accurately reflected 
by the schedular criteria.  Without sufficient evidence 
reflecting that the Veteran's disability picture is not 
contemplated by the rating schedule, referral for a 
determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).

For all the foregoing reasons, the Board finds that the 
Veteran's claim for higher initial ratings for PTSD should be 
granted in the context of a staged rating to the following 
extent:  a 30 percent rating effective November 6, 2000, and 
a 70 percent rating effective April 1, 2008.  In reaching 
these conclusions, the Board has applied the benefit-of-the-
doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  The preponderance of the evidence is against a 
higher rating during both rating stages.


ORDER

A 30 percent rating for PTSD is granted, effective November 
6, 2000, subject to the laws and regulations governing the 
payment of monetary awards.

A 70 percent rating for PTSD is granted, effective April 1, 
2008, subject to the laws and regulations governing the 
payment of monetary awards.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


